Title: To George Washington from Major General Israel Putnam, 10 May 1777
From: Putnam, Israel
To: Washington, George



Dr General,
Princeton [N.J.] May 10th 1777

I just receiv’d your favour of yesterday—there are a number of the Maryland & Virginia troops have been laying at Bristol some time. I this day took the liberty of ordering them up, & soon as any part of them arrive I shall immediately, give orders to Major Smith who commands a detachment of the 9th Pennsya Regt to march—Capt. Sewards Compy of Artillery arriv’d here this morning—the Company of Col. Martins Regt who were detached to the Artillery, & the part of Capt. Huggs Compy of Artillery, I have ordered to march tomorrow morning, to join their Cores—“the following Intelligence I receiv’d this day from Major Taylor who commands the Militia at Cranbury—ten Boats wint down the River from Brunswick yesterday loaded with Soldiers & women & also eight more the day before loaded in the same manner, there are eight transport Ships in Amboy harbour”—Examination of Barberry Busy, who left N. York the first of this month, says that a fleet of 200 Sail of Vessels came in the day before she left it,

laden with Provisions & Goods she came from N. York to Brunswick which place she left the 8th Instant—says that 40 flat Bottomed Boats came to that place last week—she Also says that an Express came to Brunswick from York, on the 7th Instant—in consequence of which, a Battalion of Grenadiers, a Battn of Light Infantry, & the Regt of Lt Horse were orderd to hold themselves in readiness to embark on Board those Boats—she was told they were going to N. York—also that three transports were wat[e]ring & taking in provision at York for the reception of troops—I sent down to Philadelphia to Genl Mifflin for tents but he not b[e]ing in town could not get them—I shall be glad to know where I must now apply—the inclosed is an exact return of the troops in my Division—I have never thought to ask whether, there has been any officers sent out in exchange for Capt. Gamble, Ensign Campbell & Commissary McCulloch, who I sent in from this place. I am With the utmost Esteem Dr General Your Most Obedt very Huml. Servt

Israel Putnam


N.B. I suppose you have had the Acct of the troops making ready to leave Brunswick from Mr Mercereau.


P.S. there are three deserters here belonging to Broadhead’s Regt from Summerset they were taken within a few hundred yards of the Enemys Lines, one confesses their intention to desert to the Enemy—which have been tried by a General Court Martial & condemned to die—I shall approve of the Sentences, but shall wait your Excellency’s orders for their Punishment—one of them is a John Bailey says he arun away from a farm of your’s on the Ohio.

